Opinion filed February 22, 2007















 








 




Opinion filed February 22, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                  ___________
 
                                                          No. 11-07-00023-CV 
                                                    __________
 
                                        MARTHA
ARIAS, Appellant
 
                                                             V.
 
                                      DOLORES
TORRES, Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
  County, Texas
 
                                                Trial
Court Cause No. D-117,461
 

 
                                              M
E M O R A N D U M   O P I N I O N
The
trial court signed its judgment on October 26, 2006.  A motion for new trial was not filed.  On January 24, 2007, ninety days after the
date the judgment was signed, Martha Arias filed a notice of appeal.  We dismiss the appeal for want of
jurisdiction.
On
January 29, 2007, the clerk of this court wrote the parties and advised them
that it appeared that the notice of appeal was untimely.  Arias was directed to file a response showing
grounds for continuing this appeal. 
There has been no response to our letter of January 29.




Pursuant
to Tex. R. App. P. 26.1, the
notice of appeal is untimely and an appeal has not been properly perfected.
Therefore,
the appeal is dismissed.
 
PER
CURIAM
 
February 22, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.